By the Court.

Lumpkin J.
delivering the opinion.
The only point in this case is, whether a Sheriff who is in *140custody, under an order of Court, for failing to pay over money in his hands, can avail himself of the- benefit of the im solvent debtors’ Act.
In the case of Chipman vs. Barron, 2 Ga. Rep. 220, this Court was inclined to the opinion that he could. The same view was incidentally expressed in the case of the Sheriff Stephens. 1 Kelly, 590.
The imprisonment is for a two-fold purpose; by way of punishment for the contempt of the officer, in failing to discharge his official duty; and a remedy to the party, to coerce the payment of the money. It is competent for the Court to remit the punishment, by ordering the imprisonment to be discontinued, whenever. the Sheriff purges himself of the contempt;, and then becoming, as it does, a mere private remedy for the benefit of the creditor; the debt- or is entitled to be relieved, as well against this debt as any other; otherwise, his imprisonment would be perpetual. 1 Bailey’s S. C. Reports, 605.
Judgment affirmed.